DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed March 08, 2017 in response to the Office Action of January 14, 2021 is acknowledged and has been entered. 
	Applicant's election without traverse of Group II, claims 67, 75, 76, 81, 83-86, 88, 93, 94, 96, 98, 99, 103, 112, 118, 119, and 120 and the species: A. Species of cell penetrating peptide: SEQ ID NO: 6; B. Species of TLR peptide agonist: TLR2 peptide agonist; C. Species of survivin epitopes: SEQ ID NO: 95; D. Species of CEA epitopes: SEQ ID NO: 96; and E. Species of complex polypeptides: SEQ ID NO: 89  is acknowledged.  
	2.	Claims 1, 3, 7, 29, 30, 53, 56, 57, 63, 65,67, 75, 76, 81, 83-86, 88, 93, 94, 96, 98, 99, 103, 112, 115, 118, 119, and 120 are pending.
3.	 Claims 1, 3, 7, 29, 30, 53, 56, 57, 63, 65 and 115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 67, 75, 76, 81, 83-86, 88, 93, 94, 96, 98, 99, 103, 112, 118, 119, and 120  are currently under consideration as drawn to the elected species. 

Information Disclosure Statement
5.	The information disclosure statement filed November 25, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; lined-out information referred to therein has not been considered.
Drawings
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 47 A and B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 103 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 103, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 67, 75, 81, 83-86, 88, 93, 94, 96, 98, 99, 103, and 112 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to a complex comprising: a)    a cell penetrating peptide; b)    at least three antigenic epitopes; and c)    at least one TLR peptide agonist, wherein the components a) - c) are covalently linked, and wherein the at least three antigenic epitopes comprise (i) one or more epitopes of survivin or (a) functional sequence variant(s) thereof, (ii) e.g., at least 50% or 70%, to the recited SEQ ID NOs.  
The state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable.  The unpredictable sensitivity of proteins interaction and function  to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36)  who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding. Furthermore Pero et al. (US PG Pub 2003/0105000) specifically teach that the SH2 domain of Grb14 is 81% similar to the SH2 domain of Grb7 on the amino acid level, but although Grb7 binds to ErbB2, Grb14 does not bind to ErbB2.  Further, although the SH2 domain of Grb2 is only 50% similar to Grb7 on the amino acid level, both Grb2 and Grb7 bind to the same site on ErbB2. See ¶0255 of the published application. Moreover, as evidenced by Greenspan et al. (Nature Biotechnology 7:936-937 1999) defining epitopes is not as easy as it seems. Even when the epitope is defined, in terms of the spatial organization of residues making contact with ligand, then a structural characterization of the molecular interface for binding is 
Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.
 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  Thus, the instant specification may provide an adequate written description of one or more epitopes of survivin, CEA, or ASCL2 or functional sequence variant(s) thereof, per Lilly by structurally describing a representative number of said peptides, or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics 
In this case, the specification does not provide an adequate written description of one or more epitopes of survivin, CEA, or ASCL2 or functional sequence variant(s) thereof, in a manner that satisfies either the Lilly or Enzo standards.  Although the specification discloses SEQ ID NOs: 53 and 95 as survivin epitopes, and SEQ ID NOs: 55, 56 and 96 as CEA epitopes and SEQ ID NOs: 93, 94, and 97 as ASCL2 epitopes, these few epitopes do not provide sufficiently detailed, relevant identifying characteristics, or functional characteristics that would satisfy the standard set out in Enzo for the genera of epitopes and variants thereof claimed. .  
The specification also fails to describe one or more epitopes of survivin, CEA, or ASCL2 or functional sequence variant(s) thereof by the test set out in Lilly.  The specification describes only discloses SEQ ID NOs: 53 and 95 as survivin epitopes, and SEQ ID NOs: 55, 56 and 96 as CEA epitopes and SEQ ID NOs: 93, 94, and 97 as ASCL2 epitopes.  Therefore, it necessarily fails to describe a "representative number" of species of epitopes or variants thereof.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
Thus, the specification does not provide an adequate written description of one or more epitopes of survivin, CEA, or ASCL2 or functional sequence variant(s) thereof that is required to practice the claimed invention or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


67, 75, 83, 84, 88, 93, 94, 96, 98, 99, 103 and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0051372 A1(Vande Velde March 9, 2006), “Velde” in view of KR 2010-0023696 (Kim, T.-G. March 04, 2010), “Kim” in view of US 2012/0070491 A1 (Blais et al. March 22, 2012), “Blais”, and in view of US 2016/0279212 A1 (Ohlefest et al, Sep. 29, 2016, filed Nov. 13, 2014), “Ohlefest”. 
Velde teaches antigenic compositions with an acidic carbohydrate for administration in liquid form or with an adjuvant.  See abstract and claims 1-8. 
Velde teaches that the antigens include survivin, CEA, and ASCL2 (HASH2).  See ¶ [0039] and claim 9.
Velde teaches that the vaccines comprises chimeric fusion proteins. See ¶¶ [0029] and [0041]. 
Velde teaches that the antigens may be in nucleic acid form.  See ¶¶ [0029] and [0041]. 
Velde does not teach antigenic epitopes of survivin, CEA, and ASCL2, a cell penetrating peptide or a TLR2 agonist peptide, vectors or host cells or a kit comprising the complex.
Kim teaches vaccine compositions comprising HIV-TAT fusion proteins of CEA and survivin.  See abstract, page 6 of the translation-Means to solve the problem and claims 1-4.
Kim teaches TAT is YGRKKRRQRRR.  See page 6. 
Kim teaches vectors and host cells for expressing the fusion proteins.  See claim 1, Figures 1 and 6.
Kim teaches that the TAT-CEA combined with CpG-ODN had antitumor activity. See page 14 of the translation-Antitumor immunity measurement of effect and Figure 5
The production of the TAT-survivin fusion protein and Figure 7.
Kim teaches kits comprising reagents used in the methods.  See pages 9, 13 and 14.
Blais teaches immunogenic peptides from CASB7439 (ASCL2), SEQ ID NO: 1/LVL055 SEQ ID NO: 11/LVL168, SEQ ID NOs: 75, 76, 97, and 98, and peptides 23, 24, 45, 46 which comprise SEQ ID NOs: 93 and/or 94.   See claims 2 and 3 and Fig. 9 and Appendix 2.
Blais teaches SEQ ID NO: 11/LVL168 inhibited colorectal tumor growth in mice. See Example 11 and Figures 25-27.
Blais teaches nucleic acid vectors and host cells for expression of the polypeptides.  See ¶¶ 0056-0059.
Ohlefest teaches annexin II peptide variants which are TLR2 and TLR4 agonists and inhibit tumor growth.  See abstract, ¶¶ 0048-0049 and Examples 2-6 and Figures 3-8. 
Ohlefest teaches SEQ ID NOs: 1 and 32 (A2OVA) which are 97% identical to SEQ ID NO: 71 and inhibit tumor growth in fusion polypeptides.  See Example 4 and Appendix 2.  
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Velde, Kim, Blais, and Ohlefest and make fusion proteins comprising the epitopes of survivin, CEA, and ASCL2, TAT cell penetrating peptide  and  a TLR2 agonist peptide of Velde, Kim, Blais, and Ohlefest because Velde teaches antigenic compositions with an adjuvant  includes that the antigens survivin, CEA, and ASCL2 (HASH2) and include fusion proteins,  Kim teaches that the TAT-CEA combined with CpG-ODN had antitumor activity, Kim teaches that the TAT-survivin combined with CpG-ODN induced cytotoxic T cells, Blais teaches that the CASB7439 (ASCL2) peptide SEQ ID NO: prima facie obvious to combine the fusion protein with adjuvants or other immunogenic peptides taught by Velde, Kim, Blais, and Ohlefest for increased stimulation of the immunotherapeutic response. 
Further, it would have been obvious to one of ordinary skill in the art to package together the fusion protein and adjuvants in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale.

10. 	Claim 67, 75, 83, 84, 88, 93, 94, 96, 98, 99, 103 and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/146143 A1 (Derouazi, M. Sep. 22, 2016, filed Dec. 22, 2015), “Derouazi” in view of KR 2010-0023696 (Kim, T.-G. March 04, 2010), “Kim” and in view of US 2012/0070491 A1 (Blais et al. March 22, 2012), “Blais”. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance 
Derouazi teaches the cell ZEBRA penetrating peptides including SEQ ID NO: 1 which comprises SEQ ID NO: 6. See abstract, p. 109, Figure 1 and Appendix 2. 
Derouazi teaches covalently linking SEQ ID NO: 1 to a peptide or protein including antigenic epitopes and TLR2 peptide agonists, including SEQ ID NO: 5, which 97% identical to SEQ ID NO: 71 See claims 6-22 and Appendix 2.
Derouazi teaches tumor antigens include CEA and survivin.  Page 18-lines 1, 2, 11, and 27 and page 19-line1. 
Derouazi teaches nucleic acids, vectors and hosts cells for expressing the polypeptide.  See claims 23-25
Derouazi teaches kits comprising the agents of the inventions.  See pp. 69-70.
Derouazi teaches treatment in combination with chemotherapeutic agents.   See p. 86-81
Derouazi does not teach antigenic epitopes of survivin, CEA, and ASCL2 
Kim and Blais teach as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Derouazi, Kim, and Blais, and make fusion proteins comprising  the cell penetrating ZEBRA peptides of Derouazi  with the epitopes of  survivin, CEA, and ASCL2, and  a TLR2 agonist peptide of Derouazi, Kim, and Blais, .  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

s 67, 75, 81, 83-86, 88, 93, 94, 96, 98, 99, 103 and 112 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 67, 75, 81, 83-86, 88, 93, 94, 96, 98, 99, 103 and 112 of co-pending Application No. 16/331,398 (reference application, published as US 2019/0255165). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

12.	Claims are 76, 118, 119, and 120  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 16, 27, 29, 30, 48, 53, 56, 57, 63, 65,  67, 76, 75, 81, 83-86, 88, 93, 94, 96, 98, 99, 103, 112 and 115 of co-pending Application No. 16/331,398 (reference application, published as US 2019/0255165). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending ‘398 claims are drawn to a complex  and method of treating colorectal cancer with said complex comprising: a) a cell penetrating peptide; b) at least three antigenic epitopes; and c) at least one TLR peptide agonist, wherein the components a)-c) are covalently linked, and wherein the at least three antigenic epitopes comprise (i) one or more epitopes of survivin or (a) functional sequence variant(s) thereof, (ii) one or more epitopes of CEA or (a) functional sequence variant(s) thereof, and (iii) one or more epitopes of ASCL2 or (a) functional sequence variant(s) thereof wherein the complex comprises a peptide having an amino acid sequence according to SEQ ID NO: 93 and/or a peptide having an amino acid sequence according to SEQ ID NO: 94, wherein the complex comprises a peptide having an amino acid sequence according to SEQ ID NO: 95 or a functional sequence variant thereof having at least 70% sequence identity; a peptide having an amino acid sequence according to SEQ ID NO: 96 or a functional sequence variant thereof having at least 70% sequence identity; and/or peptide having an amino acid sequence according to SEQ ID NO: 97 or a functional sequence variant thereof having at least 70% sequence identity, and  wherein the 
Additionally, the ‘398 claims are drawn to wherein the cell penetrating peptide (i.) has a length of the amino acid sequence of said peptide of 5 to 50 amino acids in total: and/or (ii) has an amino acid sequence comprising a fragment of the minimal domain of ZEBRA, said minimal domain extending from residue 170 to residue 220 of the ZEBRA amino acid sequence according to SEQ ID NO:3, wherein, optionally, 1, 2, 3, 4, or 5 amino acids have been substituted, deleted, and/or added without abrogating said peptide’s cell penetrating ability, or variant thereof.
Additionally, the ‘398 claims are drawn to the complex of claim 67 comprising the following components: 
(i)    a peptide having an amino acid sequence according to SEQ ID NO: 6 or a functional sequence variant thereof having at least 70% sequence identity;
(ii)    a peptide having an amino acid sequence according to SEQ ID NO: 96, or a functional sequence variant thereof having at least 70% sequence identity;
(iii)    a peptide having an amino acid sequence according to SEQ ID NO: 95, or a functional sequence variant thereof having at least 70% sequence identity;
(iv)    a peptide having an amino acid sequence according to SEQ ID NO: 97, or a functional sequence variant thereof having at least 70% sequence identity; and
(v)    a peptide having an amino acid sequence according to SEQ ID NO: 71; or a functional sequence variant thereof having at least 70% sequence identity, wherein components (i) - (v) are optionally linked by a linker or spacer.

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claims 67, 75, 83, 84, 88, 93, 94, 96, 98, 99, 103 and 112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,7,9,12,14,16-17,29,31,35-37,40-41,43-44,47 and 59-66 of co-pending Application No. 15/557,649 (published as US 2018/0133338) in view of KR 2010-0023696 (Kim, T.-G. March 04, 2010), “Kim” and in view of US 2012/0070491 A1 (Blais et al. March 22, 2012), “Blais”. 
The ‘649 claims are drawn to a method for preventing and/or treating colorectal cancer or initiating, enhancing or prolonging an anti-tumor-response in a subject in need thereof comprising administering to the subject a complex comprising: a) a cell penetrating peptide; b) at least one antigen or antigenic epitope; and c) at least one TLR peptide agonist, wherein the components a)-c) are covalently linked,  wherein the cell penetrating peptide (i) has a length of the amino acid sequence of said peptide of 5 to 50 amino acids in total, preferably of 10 to 45 amino acids in total, more preferably of 15 to 45 amino acids in total; and/or (ii) has an amino acid sequence comprising a fragment of the minimal domain of ZEBRA, said minimal domain extending from residue 170 to residue 220 of the ZEBRA amino acid sequence according to SEQ ID NO: 3, wherein, optionally, 1, 2, 3, 4, or 5 amino acids have been substituted, deleted, and/or added without abrogating said peptide's cell penetrating ability, wherein the cell penetrating peptide has an amino acid sequence comprising or consisting of an amino acid sequence 
The ‘649 claims are also drawn to: 
43. A method for preventing and/or treating colorectal cancer or initiating, enhancing or prolonging an anti-tumor-response in a subject in need thereof comprising administering to the subject a vaccine comprising at least one of: (i) a complex as defined in claim 1; (ii) a nucleic acid encoding the complex as defined (i); (iii) a vector comprising the nucleic acid as defined in (ii); (iv) a host cell comprising the vector as defined in (iii); or (v) a cell loaded with a complex as defined in (i).
47. A method for preventing and/or treating colorectal cancer or initiating, enhancing or prolonging an anti-tumor-response in a subject in need thereof comprising administering to the subject a combination of (i) a complex as defined in claim 1; and (ii) a chemotherapeutic agent, a targeted drug and/or an immunotherapeutic agent.
The ‘649 claims do not teach antigenic epitopes of survivin, CEA, and ASCL2 
Kim and Blais teach as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘649 claims, Kim, and Blais, and make fusion proteins comprising  the cell penetrating ZEBRA peptides and a TLR2 agonist 
Further, it would have been obvious to one of ordinary skill in the art to package together the fusion protein and adjuvants in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale.
This is a provisional nonstatutory double patenting rejection.

14.	Claims 67, 75, 83, 84, 88, 93, 94, 96, 98, 99, 103 and 112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3,7,9,12,14,16-17,50,52,56-58,61-62,64-65,68,80-81 and 83 of co-pending Application No. 15/557,651 (published as US 2018/0133339) in view of KR 2010-0023696 (Kim, T.-G. March 04, 2010), “Kim” and in view of US 2012/0070491 A1 (Blais et al. March 22, 2012), “Blais”. 
The ‘651 claims are drawn to a method for preventing and/or treating glioma, in particular gliobastoma, or initiating, enhancing or prolonging an anti-tumor-response in a subject in need thereof comprising administering to the subject a complex comprising: a) a cell penetrating peptide; b) at least one antigen or antigenic epitope; and c) at least one TLR peptide agonist, wherein the components a)-c) are covalently linked, herein the cell penetrating peptide 
The ‘651 claims are also drawn to: 
Claim 57 a method for preventing and/or treating glioma, in particular gliobastoma, or initiating, enhancing or prolonging an anti-tumor-response in a subject in need thereof comprising administering to the subject a nucleic acid encoding the complex as defined in claim 1, wherein the complex is a polypeptide or a protein. 
Claim 58. A method for preventing and/or treating glioma, in particular glioblastoma, or initiating, enhancing or prolonging an anti-tumor-response in a subject in need thereof comprising administering to the subject a vector comprising the nucleic acid as defined in claim 57.
68. A method for preventing and/or treating glioma, in particular glioblastoma, or initiating, enhancing or prolonging an anti-tumor-response in a subject in need thereof 
The ‘651 claims do not teach antigenic epitopes of survivin, CEA, and ASCL2 
Kim and Blais teach as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘651 claims, Kim, and Blais, and make fusion proteins comprising  the cell penetrating ZEBRA peptides and a TLR2 agonist peptide of the ‘651 claims with the epitopes of  survivin, CEA, and ASCL2,  Kim, and Blais, because Kim teaches that the TAT-CEA combined with CpG-ODN had antitumor activity, Kim teaches that the TAT-survivin combined with CpG-ODN induced cytotoxic T cells,  and Blais teaches that the CASB7439 (ASCL2) peptide SEQ ID NO: 11/LVL168 inhibited colorectal tumor growth in mice.  One would have been motivated to make fusion proteins comprising the epitopes of survivin, CEA, and ASCL2, and a TLR2 agonist peptide of the ‘651 claims, Kim, and Blais, because of the immunogenic and antitumor activity of the peptides taught by the prior art and to allow penetration of the protein into cells with the ZEBRA cell penetrating peptide.  
Further, it would have been obvious to one of ordinary skill in the art to package together the fusion protein and adjuvants in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale.
This is a provisional nonstatutory double patenting rejection.
Conclusion
15. 	Claims 67, 75, 76, 81, 83-86, 88, 93, 94, 96, 98, 99, 103, 112, 118, 119, and 120  are rejected.  It is noted that claims 76, 81, 86, 86 and 118-120 are free of prior art rejections. 
No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


Alignment of SEQ ID NO: 93
  RESULT 2
US-13-322-282-75
; Sequence 75, Application US/13322282
; Publication No. US20120070491A1
; GENERAL INFORMATION
;  APPLICANT: BLAIS, Normand
;  APPLICANT:HARVEY, Martine
;  APPLICANT:PILORGET, Anthony
;  APPLICANT:RIOUX, Clement
;  TITLE OF INVENTION: CASB7439 CONSTRUCTS
;  FILE REFERENCE: VR63365
;  CURRENT APPLICATION NUMBER: US/13/322,282
;  CURRENT FILING DATE: 2011-11-23
;  PRIOR APPLICATION NUMBER: PCT/EP2010/057141
;  PRIOR FILING DATE: 2010-05-25
;  PRIOR APPLICATION NUMBER: 61/220,396
;  PRIOR FILING DATE: 2009-06-25
;  PRIOR APPLICATION NUMBER: 61/181,380
;  PRIOR FILING DATE: 2009-05-27
;  NUMBER OF SEQ ID NOS: 98
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 75
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Homo Sapien
US-13-322-282-75

  Query Match             100.0%;  Score 46;  DB 10;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SAVEYIRALQ 10
              ||||||||||
Db          6 SAVEYIRALQ 15


RESULT 3
US-13-322-282-76
; Sequence 76, Application US/13322282
; Publication No. US20120070491A1
; GENERAL INFORMATION
;  APPLICANT: BLAIS, Normand
;  APPLICANT:HARVEY, Martine
;  APPLICANT:PILORGET, Anthony
;  APPLICANT:RIOUX, Clement
;  TITLE OF INVENTION: CASB7439 CONSTRUCTS
;  FILE REFERENCE: VR63365
;  CURRENT APPLICATION NUMBER: US/13/322,282
;  CURRENT FILING DATE: 2011-11-23

;  PRIOR FILING DATE: 2010-05-25
;  PRIOR APPLICATION NUMBER: 61/220,396
;  PRIOR FILING DATE: 2009-06-25
;  PRIOR APPLICATION NUMBER: 61/181,380
;  PRIOR FILING DATE: 2009-05-27
;  NUMBER OF SEQ ID NOS: 98
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 76
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Homo Sapien
US-13-322-282-76

  Query Match             100.0%;  Score 46;  DB 10;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SAVEYIRALQ 10
              ||||||||||
Db          2 SAVEYIRALQ 11

Alignment of SEQ ID NO: 94
RESULT 2
US-13-322-282-97
; Sequence 97, Application US/13322282
; Publication No. US20120070491A1
; GENERAL INFORMATION
;  APPLICANT: BLAIS, Normand
;  APPLICANT:HARVEY, Martine
;  APPLICANT:PILORGET, Anthony
;  APPLICANT:RIOUX, Clement
;  TITLE OF INVENTION: CASB7439 CONSTRUCTS
;  FILE REFERENCE: VR63365
;  CURRENT APPLICATION NUMBER: US/13/322,282
;  CURRENT FILING DATE: 2011-11-23
;  PRIOR APPLICATION NUMBER: PCT/EP2010/057141
;  PRIOR FILING DATE: 2010-05-25
;  PRIOR APPLICATION NUMBER: 61/220,396
;  PRIOR FILING DATE: 2009-06-25
;  PRIOR APPLICATION NUMBER: 61/181,380
;  PRIOR FILING DATE: 2009-05-27
;  NUMBER OF SEQ ID NOS: 98
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 97
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Homo Sapien


  Query Match             100.0%;  Score 54;  DB 10;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ERELLDFSSW 10
              ||||||||||
Db          4 ERELLDFSSW 13


RESULT 3
US-13-322-282-98
; Sequence 98, Application US/13322282
; Publication No. US20120070491A1
; GENERAL INFORMATION
;  APPLICANT: BLAIS, Normand
;  APPLICANT:HARVEY, Martine
;  APPLICANT:PILORGET, Anthony
;  APPLICANT:RIOUX, Clement
;  TITLE OF INVENTION: CASB7439 CONSTRUCTS
;  FILE REFERENCE: VR63365
;  CURRENT APPLICATION NUMBER: US/13/322,282
;  CURRENT FILING DATE: 2011-11-23
;  PRIOR APPLICATION NUMBER: PCT/EP2010/057141
;  PRIOR FILING DATE: 2010-05-25
;  PRIOR APPLICATION NUMBER: 61/220,396
;  PRIOR FILING DATE: 2009-06-25
;  PRIOR APPLICATION NUMBER: 61/181,380
;  PRIOR FILING DATE: 2009-05-27
;  NUMBER OF SEQ ID NOS: 98
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 98
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Homo Sapien
US-13-322-282-98

  Query Match             100.0%;  Score 54;  DB 10;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ERELLDFSSW 10
              ||||||||||
Db          2 ERELLDFSSW 11

RESULT 9
US-13-322-282-11
; Sequence 11, Application US/13322282
; Publication No. US20120070491A1
; GENERAL INFORMATION
;  APPLICANT: BLAIS, Normand
;  APPLICANT:HARVEY, Martine

;  APPLICANT:RIOUX, Clement
;  TITLE OF INVENTION: CASB7439 CONSTRUCTS
;  FILE REFERENCE: VR63365
;  CURRENT APPLICATION NUMBER: US/13/322,282
;  CURRENT FILING DATE: 2011-11-23
;  PRIOR APPLICATION NUMBER: PCT/EP2010/057141
;  PRIOR FILING DATE: 2010-05-25
;  PRIOR APPLICATION NUMBER: 61/220,396
;  PRIOR FILING DATE: 2009-06-25
;  PRIOR APPLICATION NUMBER: 61/181,380
;  PRIOR FILING DATE: 2009-05-27
;  NUMBER OF SEQ ID NOS: 98
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 11
;  LENGTH: 182
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Homo Sapien
US-13-322-282-11

  Query Match             100.0%;  Score 54;  DB 10;  Length 182;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ERELLDFSSW 10
              ||||||||||
Db        169 ERELLDFSSW 178

SEQ ID NO: 71 alignment
RESULT 8
US-15-036-115-1
; Sequence 1, Application US/15036115
; Publication No. US20160279212A1
; GENERAL INFORMATION
;  APPLICANT: REGENTS OF THE UNIVERSITY OF MINNESOTA
;  APPLICANT:OHLFEST, John R.
;  APPLICANT:OLIN, Michael R.
;  TITLE OF INVENTION: Annexin II Variant Compositions and Methods
;  FILE REFERENCE: 110.03680201
;  CURRENT APPLICATION NUMBER: US/15/036,115
;  CURRENT FILING DATE: 2016-05-12
;  PRIOR APPLICATION NUMBER: US 61/903,628
;  PRIOR FILING DATE: 2013-11-13
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 35
;  TYPE: PRT
;  ORGANISM: artificial
;  FEATURE:
;  OTHER INFORMATION: annexin II variant polypeptide
US-15-036-115-1

  Query Match             97.3%;  Score 178;  DB 16;  Length 35;
  Best Local Similarity   97.1%;  
  Matches   34;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 STVHEILSKLSLEGDHSTPPSAYGSVKPYTNFDAE 35
              ||||||| |||||||||||||||||||||||||||
Db          1 STVHEILCKLSLEGDHSTPPSAYGSVKPYTNFDAE 35


Alignment of SEQ ID NO: 6
RESULT 1
BDE77129
ID   BDE77129 standard; protein; 42 AA.
XX
AC   BDE77129;
XX
DT   03-NOV-2016  (first entry)
XX
DE   Epstein-Barr virus ZEBRA protein (178-219) mutant (C189S), SEQ ID 1.
XX
KW   BZLF1 protein; Basic-leucine zipper transcriptional activator;
KW   EB1 protein; Z protein; ZEBRA protein; Zta protein; antimicrobial-gen.;
KW   autoimmune disease; bZIP transcriptional activator; cancer; cytostatic;
KW   diagnostic test; hematological disease; hematological-gen.;
KW   immune stimulation; immunosuppressive; infectious disease; mutein;
KW   prophylactic to disease; protein production; protein therapy;
KW   therapeutic; transplant rejection; vaccine, anticancer; vaccine, general;
KW   vaccine, other antimicrobial.
XX
OS   Human herpesvirus 4.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 12
FT                   /note= "Wild-type Cys substituted by Ser"
XX
CC PN   WO2016146143-A1.
XX
CC PD   22-SEP-2016.
XX
CC PF   22-DEC-2015; 2015WO-EP002598.
XX
PR   16-MAR-2015; 2015WO-EP000580.
PR   09-NOV-2015; 2015WO-EP002244.
XX
CC PA   (AMAL-) AMAL THERAPEUTICS SA.
XX
CC PI   Derouazi M;
XX
DR   WPI; 2016-59586T/67.

CC PT   New cell penetrating peptide, useful for preparing medicament for 
CC PT   preventing and/or treating diseases, e.g. cancer, hematological 
CC PT   disorders, infectious diseases, autoimmunity disorders and transplant 
CC PT   rejections.
XX
CC PS   Claim 1; SEQ ID NO 1; 137pp; English.
XX
CC   The present invention relates to a novel cell penetrating peptide 
CC   comprising an amino acid sequence of SEQ ID NO: 1 (see BDE77129). Also 
CC   claimed are: (1) a complex comprising the cell penetrating peptide and a 
CC   cargo molecule; (2) a nucleic acid encoding the cell penetrating peptide 
CC   or the complex; (3) a vector comprising the nucleic acid; (4) a host cell
CC   comprising the vector; (5) a method for preparing the cell penetrating 
CC   peptide or the complex; (6) a cell loaded with the cell penetrating 
CC   peptide and the complex; (7) a composition comprising the cell 
CC   penetrating peptide, the complex, the nucleic acid, the vector, the host 
CC   cell or the cell loaded with the complex; (8) a vaccine comprising the 
CC   cell penetrating peptide, the complex, the nucleic acid, the vector, the 
CC   host cell or the cell loaded with the complex; (9) a pharmaceutical 
CC   composition comprising at least one complex and a pharmaceutically 
CC   acceptable carrier; (10) a method for preventing and treating cancer, 
CC   hematological disorder, infectious disease, autoimmunity disorder and 
CC   transplant rejection; and (11) a diagnostic composition comprising the 
CC   cell penetrating peptide. The cell penetrating peptide of the present 
CC   invention can be used in a vaccine composition, pharmaceutical 
CC   composition or a diagnostic composition for diagnosing, preventing and 
CC   treating cancer, hematological disorder, infectious disease, autoimmunity
CC   disorder and transplant rejection. The present sequence represents an 
CC   Epstein-Barr virus (Human herpesvirus 4) ZEBRA protein fragment (178-219)
CC   mutant (C189S) (Z13) of SEQ ID NO: 20 (see BDE77148) which can be used as
CC   a cell penetrating peptide in a vaccine composition, pharmaceutical 
CC   composition or a diagnostic composition for diagnosing, preventing and 
CC   treating cancer, hematological disorder, infectious disease, autoimmunity
CC   disorder and transplant rejection.
XX
SQ   Sequence 42 AA;

  Query Match             100.0%;  Score 204;  DB 23;  Length 42;
  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KRYKNRVASRKSRAKFKQLLQHYREVAAAKSSENDRLRLLLK 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 KRYKNRVASRKSRAKFKQLLQHYREVAAAKSSENDRLRLLLK 42


Alignment of SEQ ID NO: 71

RESULT 9

ID   BDE77133 standard; peptide; 35 AA.
XX
AC   BDE77133;
XX
DT   03-NOV-2016  (first entry)
XX
DE   Annexin II protein fragment peptide (Anaxa), SEQ ID 5.
XX
KW   Annexin A2; Annexin II; TLR-2 agonist; Toll like receptor 2 agonist;
KW   antimicrobial-gen.; autoimmune disease; cancer; cytostatic;
KW   diagnostic test; hematological disease; hematological-gen.;
KW   immune stimulation; immunosuppressive; infectious disease;
KW   prophylactic to disease; protein production; protein therapy;
KW   therapeutic; transplant rejection; vaccine, anticancer; vaccine, general;
KW   vaccine, other antimicrobial.
XX
OS   Unidentified.
XX
CC PN   WO2016146143-A1.
XX
CC PD   22-SEP-2016.
XX
CC PF   22-DEC-2015; 2015WO-EP002598.
XX
PR   16-MAR-2015; 2015WO-EP000580.
PR   09-NOV-2015; 2015WO-EP002244.
XX
CC PA   (AMAL-) AMAL THERAPEUTICS SA.
XX
CC PI   Derouazi M;
XX
DR   WPI; 2016-59586T/67.
XX
CC PT   New cell penetrating peptide, useful for preparing medicament for 
CC PT   preventing and/or treating diseases, e.g. cancer, hematological 

CC PT   rejections.
XX
CC PS   Claim 18; SEQ ID NO 5; 137pp; English.
XX
CC   The present invention relates to a novel cell penetrating peptide 
CC   comprising an amino acid sequence of SEQ ID NO: 1 (see BDE77129). Also 
CC   claimed are: (1) a complex comprising the cell penetrating peptide and a 
CC   cargo molecule; (2) a nucleic acid encoding the cell penetrating peptide 
CC   or the complex; (3) a vector comprising the nucleic acid; (4) a host cell
CC   comprising the vector; (5) a method for preparing the cell penetrating 
CC   peptide or the complex; (6) a cell loaded with the cell penetrating 
CC   peptide and the complex; (7) a composition comprising the cell 
CC   penetrating peptide, the complex, the nucleic acid, the vector, the host 
CC   cell or the cell loaded with the complex; (8) a vaccine comprising the 
CC   cell penetrating peptide, the complex, the nucleic acid, the vector, the 
CC   host cell or the cell loaded with the complex; (9) a pharmaceutical 
CC   composition comprising at least one complex and a pharmaceutically 
CC   acceptable carrier; (10) a method for preventing and treating cancer, 
CC   hematological disorder, infectious disease, autoimmunity disorder and 
CC   transplant rejection; and (11) a diagnostic composition comprising the 
CC   cell penetrating peptide. The cell penetrating peptide of the present 
CC   invention can be used in a vaccine composition, pharmaceutical 
CC   composition or a diagnostic composition for diagnosing, preventing and 

CC   disorder and transplant rejection. The present sequence represents an 
CC   annexin II protein fragment peptide (Anaxa) which can be used as a toll 
CC   like receptor 2 (TLR2) agonist for preparing the complex of the present 
CC   invention, where the complex can be used for diagnosing, preventing and 
CC   treating cancer, hematological disorder, infectious disease, autoimmunity
CC   disorder and transplant rejection.
XX
SQ   Sequence 35 AA;

  Query Match             97.3%;  Score 178;  DB 23;  Length 35;
  Best Local Similarity   97.1%;  
  Matches   34;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 STVHEILSKLSLEGDHSTPPSAYGSVKPYTNFDAE 35
              ||||||| |||||||||||||||||||||||||||
Db          1 STVHEILCKLSLEGDHSTPPSAYGSVKPYTNFDAE 35